


110 HR 3840 IH: Atlantic Menhaden Conservation

U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3840
		IN THE HOUSE OF REPRESENTATIVES
		
			October 16, 2007
			Mr. Saxton (for
			 himself and Mr. Gilchrest) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To prohibit commercial fishing of Atlantic menhaden for
		  reduction purposes in inland, State, and Federal waters along the Atlantic
		  coast of the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Atlantic Menhaden Conservation
			 Act.
		2.FindingsThe Congress finds the following:
			(1)Atlantic menhaden
			 are a key piece of the Atlantic ecosystem, from Florida to Maine.
			(2)Serving as a vital
			 link in the food chain, Atlantic menhaden are a primary source of food for
			 striped bass, bluefish, weakfish, Spanish mackerel, seals, and whales, and are
			 favored by seabirds like loons and ospreys.
			(3)Atlantic menhaden
			 help maintain water quality by feeding on plankton and decaying plants. In
			 aggregate in the Chesapeake Bay, these valuable living resources have the
			 ability to filter a volume of water equal to the entire bay in less than one
			 day.
			(4)The Chesapeake
			 Bay, the biggest estuary in North America, is a prime Atlantic menhaden nursery
			 ground for the whole east coast, yet populations there are at historic lows.
			 Juvenile fish are especially low, which is a key indicator of a dwindling
			 population.
			(5)The Chesapeake Bay
			 is also a major spawning ground for striped bass, which are popular with
			 anglers. Many striped bass in the bay are suffering from malnutrition and
			 disease, and the declining Atlantic menhaden population may be a big
			 factor.
			(6)Industrial
			 harvests of Atlantic menhaden for reduction purposes are the primary source of
			 fishing mortality.
			(7)In
			 2006, Addendum III to the Interstate Fishery Management Plan for Atlantic
			 menhaden established a precautionary cap on harvesting of Atlantic menhaden.
			 However, there is no scientific basis to establish whether the level of harvest
			 allowed by such plan is sustainable.
			(8)More research and
			 studies are needed to determine the health of Atlantic menhaden populations,
			 but the danger signs clearly point to the need for protection measures now for
			 what is often called the most important fish in the sea.
			3.DefinitionsAs used in this Act:
			(1)The term
			 Atlantic menhaden means members of stocks or populations of the
			 species Brevoortia tyrannus.
			(2)The term
			 coastal State means—
				(A)Pennsylvania and
			 each State of the United States bordering on the Atlantic Ocean north of the
			 State of South Carolina;
				(B)the District of
			 Columbia; and
				(C)the Potomac River
			 Fisheries Commission established by the Potomac River Compact of 1958.
				(3)The term
			 coastal waters means—
				(A)for each coastal
			 State referred to in paragraph (2)(A)—
					(i)all
			 waters, whether salt or fresh, of the coastal State shoreward of the baseline
			 from which the territorial sea of the United States is measured; and
					(ii)the
			 waters of the coastal State seaward from the baseline referred to in clause (i)
			 to the inner boundary of the exclusive economic zone;
					(B)for the District
			 of Columbia, those waters within its jurisdiction; and
				(C)for the Potomac
			 River Fisheries Commission, those waters of the Potomac River within the
			 boundaries established by the Potomac River Compact of 1958.
				(4)The term
			 Commission means the Atlantic States Marine Fisheries Commission
			 established under the interstate compact consented to and approved by the
			 Congress in Public Laws 77–539 and 81–721.
			(5)The term
			 exclusive economic zone has the meaning given such term in section
			 3(6) of the Magnuson Act (16 U.S.C. 1802(6)).
			(6)The term
			 fishing  means—
				(A)the commercial
			 catching, taking, or harvesting of Atlantic menhaden for reduction purposes,
			 except when incidental to harvesting that occurs in the course of commercial or
			 recreational fish-catching activities directed at a species other than Atlantic
			 menhaden;
				(B)the attempted
			 commercial catching, taking, or harvesting of Atlantic menhaden for reduction
			 purposes; and
				(C)any operation at
			 sea in support of, or in preparation for, any activity described in
			 subparagraph (A) or (B).
				The term
			 does not include any scientific research authorized by the Federal Government
			 or by any State government.(7)The term fishing for Atlantic
			 menhaden for reduction purposes means fishing that harvests Atlantic
			 menhaden that are reduced to meal and oil.
			(8)The term
			 Magnuson Act means the Magnuson-Stevens Fishery Conservation and
			 Management Act (16 U.S.C. 1801 et seq.).
			(9)The term
			 moratorium area means the coastal waters with respect to which a
			 moratorium is in effect under section 5.
			(10)The term
			 moratorium period means, with respect to the coastal waters of a
			 coastal State, the period beginning on the date of the enactment of this Act
			 and ending on the day on which the Commission notifies the Secretaries that
			 such State has taken appropriate remedial action with respect to those matters
			 that were the case of the moratorium being declared.
			(11)The term
			 Plan means a plan for managing Atlantic menhaden, or an amendment
			 to such plan, that—
				(A)is prepared and
			 adopted by the Commission;
				(B)establishes a
			 scientifically determined limit on total allowable landings of Atlantic
			 menhaden; and
				(C)takes account of
			 the role of Atlantic menhaden in the ecosystem.
				(12)The term
			 Secretaries means the Secretary of Commerce and the Secretary of
			 the Interior or their designees.
			(13)The term
			 Secretary means the Secretary of Commerce or a designee of the
			 Secretary of Commerce.
			4.Monitoring of
			 implementation and enforcement by coastal states
			(a)DeterminationDuring December of each fiscal year, and at
			 any other time it determines it to be necessary, the Commission shall
			 determine—
				(1)whether each
			 coastal State has adopted all regulatory measures necessary to fully implement
			 the Plan in its coastal waters; and
				(2)whether the
			 enforcement of the Plan by each coastal State is satisfactory.
				(b)Satisfactory
			 state enforcementFor purposes of subsection (a)(2), enforcement
			 by a coastal State shall not be considered satisfactory by the Commission if,
			 in its view, the enforcement is being carried out in such a manner that the
			 implementation of the Plan within the coastal waters of the State is being, or
			 will likely be, substantially and adversely affected.
			(c)Notification of
			 secretariesThe Commission
			 shall immediately notify the Secretaries of each affirmative determination made
			 by it under subsection (a).
			5.Moratorium
			(a)Establishment of
			 moratoriumThere is hereby established for the coastal waters of
			 each coastal State a moratorium on commercial fishing for Atlantic menhaden for
			 reduction purposes.
			(b)Termination of
			 moratoriumUpon receiving notice from the Commission under
			 section 4(c) of an affirmative determination regarding a coastal State, the
			 Secretaries—
				(1)within 30 days
			 after receiving the notification and after carefully considering and reviewing
			 the comments of the Commission and of that coastal State, shall determine
			 jointly whether that coastal State is in compliance with the Plan; and
				(2)shall terminate
			 the moratorium under subsection (a) with respect to coastal waters of that
			 coastal State, if—
					(A)a scientifically
			 determined total allowable catch limit has been established under the Plan for
			 commercial fishing for Atlantic menhaden for reduction purposes; and
					(B)the Secretaries determine that the State is
			 in compliance with the Plan.
					(c)Prohibited acts
			 during moratoriumDuring a moratorium period, it is unlawful for
			 any person—
				(1)to engage in
			 fishing within the moratorium area;
				(2)to
			 land, or attempt to land, Atlantic menhaden that are caught, taken, or
			 harvested in violation of paragraph (1);
				(3)to land lawfully
			 harvested Atlantic menhaden within the boundaries of a coastal State when a
			 moratorium is in effect under subsection (a) for coastal waters of that State;
			 or
				(4)to fail to return
			 to the water Atlantic menhaden with respect to which the moratorium applies
			 that are caught incidental to harvesting that occurs in the course of
			 commercial or recreational fish-catching activities, regardless of the physical
			 condition of the menhaden when caught.
				(d)Civil
			 penalties
				(1)Civil
			 penaltyAny person who commits any act that is unlawful under
			 subsection (bc) shall be liable to the United States for a civil penalty as
			 provided by section 308 of the Magnuson Act (16 U.S.C. 1858).
				(2)Civil
			 forfeitures
					(A)In
			 generalAny vessel (including its gear, equipment, appurtenances,
			 stores, and cargo) used, and any fish (or the fair market value thereof) taken
			 or retained, in any manner, in connection with, or as the result of, the
			 commission of any act that is unlawful under subsection (c) shall be subject to
			 forfeiture to the United States as provided in section 310 of the Magnuson Act
			 (16 U.S.C. 1860).
					(B)Disposal of
			 fishAny fish seized pursuant to this Act may be disposed of
			 pursuant to the order of a court of competent jurisdiction, or, if perishable,
			 in a manner prescribed in regulations.
					(e)RegulationsThe
			 Secretaries may issue regulations to implement this section.
			6.Continuing
			 studies of menhaden populations
			(a)In
			 generalFor the purposes of carrying out this Act, the
			 Secretaries shall conduct continuing, comprehensive studies of Atlantic
			 menhaden stocks. These studies shall include, but shall not be limited to, the
			 following:
				(1)Annual stock
			 assessments, using fishery-dependent and fishery-independent data, for the
			 purposes of extending the long-term population record.
				(2)Investigations of
			 the causes of fluctuations in Atlantic menhaden populations.
				(3)Investigations of
			 the role of Atlantic menhaden on water quality and other environmental factors,
			 and the contribution of Atlantic menhaden to the recruitment, spawning
			 potential, mortality, and abundance of Atlantic striped bass populations,
			 including the Delaware River population.
				(4)Investigations
			 of—
					(A)the interactions
			 between Atlantic menhaden and other fish, including bluefish, Atlantic striped
			 bass, mackerel, and other forage fish or possible competitors, and stock
			 assessments of these species, to the extent appropriate; and
					(B)the effects of
			 interspecies predation and competition on the recruitment, spawning potential,
			 mortality, and abundance of Atlantic menhaden.
					(b)Socio-economic
			 studyThe Secretaries, in consultation with the Atlantic States
			 Marine Fisheries Commission, shall conduct a study of the socioeconomic
			 benefits of the Atlantic menhaden resource. The Secretaries shall issue a
			 report to the Congress concerning the findings of this study no later than
			 September 30, 2008.
			(c)ReportsThe Secretaries shall make biennial reports
			 to the Congress and to the Commission concerning the progress and findings of
			 studies conducted under subsection (a) and shall make those reports public.
			 Such reports shall, to the extent appropriate, contain recommendations of
			 actions which could be taken to encourage the sustainable management of
			 Atlantic menhaden.
			7.Authorization of
			 appropriations; cooperative agreements
			(a)AuthorizationFor
			 each of fiscal years 2008, 2009, and 2010, there are authorized to be
			 appropriated to carry out this Act—
				(1)$800,000 to the
			 Secretary of Commerce; and
				(2)$250,000 to the
			 Secretary of the Interior.
				(b)Cooperative
			 agreementsThe Secretaries may enter into cooperative agreements
			 with the Atlantic States Marine Fisheries Commission or with States, for the
			 purpose of using amounts appropriated pursuant to this section to provide
			 financial assistance for carrying out the purposes of this Act.
			8.Public
			 participation in preparation of management plans and amendments
			(a)Standards and
			 proceduresIn order to ensure the opportunity for public
			 participation in the preparation of management plans and amendments to
			 management plans for Atlantic menhaden, the Commission shall prepare such plans
			 and amendments in accordance with the standards and procedures established
			 under section 805(a)(2) of the Atlantic Coastal Fisheries Cooperative
			 Management Act.
			(b)ApplicationSubsection
			 (a) shall apply to all management plans for Atlantic menhaden, and amendments
			 to such plans, adopted by the Commission.
			9.Prohibition on
			 commercial harvesting of Atlantic menhaden in exclusive economic zone
			(a)ProhibitionIt
			 is unlawful to engage in, or to attempt to engage in, the commercial harvesting
			 of Atlantic menhaden for reduction purposes in the exclusive economic zone
			 established by Proclamation Number 5030, dated March 10, 1983.
			(b)Penalty
				(1)In
			 generalAny person who is found by the Secretary after notice and
			 an opportunity for a hearing in accordance with section 554 of title 5, United
			 States Code, to have committed an act that is unlawful under subsection (a), is
			 liable to the United States for a civil penalty. The amount of the civil
			 penalty may not exceed $1,000 for each violation. Each day of continuing
			 violation constitutes a separate offense. The amount of the civil penalty shall
			 be assessed by the Secretary of Commerce by written notice. In determining the
			 amount of the penalty, the Secretary shall take into account the nature,
			 circumstances, extent, and gravity of the prohibited act committed and, with
			 respect to the violator, the degree of culpability, any history of prior
			 violations, ability to pay, and such other matters as justice may
			 require.
				(2)Review; failure
			 to pay; compromise; subpoenasSubsections (b) through (e) of
			 section 308 of the Magnuson Act (16 U.S.C. 1858(b)–(e); relating to review of
			 civil penalties; acting upon failure to pay assessment, compromise, and
			 subpoenas) shall apply to penalties assessed under paragraph (1) to the same
			 extent and in the same manner as if those penalties were assessed under
			 subsection (a) of such section 308.
				(c)Civil
			 forfeitures
				(1)In
			 generalAny vessel (including its gear, equipment, appurtenances,
			 stores, and cargo) used, and any fish (or the fair market value thereof) taken
			 or retained, in any manner, in connection with, or the result of, the
			 commission of any act that is unlawful under subsection (a), is subject to
			 forfeiture to the United States. All or part of the vessel may, and all such
			 fish (or the fair market value thereof) shall, be forfeited to the United
			 States under a civil proceeding described in paragraph (2). The district courts
			 of the United States have jurisdiction over proceedings under this
			 subsection.
				(2)Judgment;
			 procedure; rebuttable presumptionsSubsections (c) through (e) of
			 section 310 of the Magnuson Act (16 U.S.C. 1860(c)–(e); relating to judgment,
			 procedure, and rebuttable presumptions) shall apply with respect to proceedings
			 for forfeiture commenced under this subsection to the same extent and in the
			 same manner as if the proceeding were commenced under subsection (a) of such
			 section 310.
				(d)Consequential
			 effects on existing lawThe Atlantic States Marine Fisheries
			 Commission shall promptly take action to amend the Plan to take into account
			 the prohibition established under this section on the commercial harvesting of
			 Atlantic menhaden for reduction purposes.
			10.EnforcementA person authorized by the Secretary or the
			 Secretary of the department in which the Coast Guard is operating may take any
			 action to enforce a moratorium declared under section 5(a), or to enforce the
			 prohibition in section 9, that an officer authorized under section 311 of the
			 Magnuson Act (16 U.S.C. 1861) may take to enforce that Act. The Secretary may,
			 by agreement, on a reimbursable basis or otherwise, utilize the personnel,
			 services, equipment (including aircraft and vessels), and facilities of any
			 other Federal department or agency and of any agency of a State in carrying out
			 that enforcement.
		
